Citation Nr: 0945276	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran had active duty service from December 1964 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Winston-Salem RO that denied an increased rating for PTSD.  

In September 2009, the Veteran submitted an evaluation from 
his private psychiatrist.  In November 2009, his 
representative waived initial RO consideration of this 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The record reflects that the Veteran receives disability 
benefits from the Social Security Administration (SSA).  
Although the RO requested the records associated with the SSA 
award, neither a negative response nor the records have been 
received.  A remand is necessary to obtain such records and 
associate them with the Veteran's claims file.  VA has a duty 
to obtain SSA records when they may be relevant.  See Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992).

The record also shows that the Veteran receives VA and 
private treatment for PTSD.  The RO/AMC should secure copies 
of the ongoing private treatment records since February 2006 
and VA records since March 2006.

The Veteran's most recent VA examination was in October 2005 
at which time he was given a Global Assessment Functioning 
(GAF) score of 49.  During the course of the appeal the 
private psychiatrist assigned GAF scores ranging from 35 and 
40 and the most recent private medical record dated in 
September 2008 also contains a GAF score of 40.  The GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See The DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  .  In light of length of time that has 
elapsed since his last examination and the low GAF scores 
noted in the private treatment records, the Veteran is 
entitled to a contemporaneous examination to determine the 
severity of his psychiatric disability.  The VA's duty to 
assist requires a "thorough and contemporaneous" medical 
examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will make as many follow-
up requests as necessary to the SSA to 
obtain copies of medical records 
considered in the award of disability 
benefits and a copy of the associated 
administrative decision that awarded such 
benefits; all records and responses 
received shall be included in the claims 
file.  The non-existence or 
unavailability of such records must be 
verified by SSA.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  The AMC/RO will then obtain all 
treatment records for the Veteran's PTSD 
from VA since March 2006 and from his 
private psychiatrist since February 2006.  
All records obtained must be associated 
with the claims file.

3.  After the above development is 
completed, the AMC/RO will schedule the 
Veteran for a comprehensive VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The Veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation, and the 
examiner must acknowledge such receipt 
and review in any report generated as a 
result of this examination.  All studies 
deemed necessary should be performed.  
The examiner should report all symptoms 
associated with the Veteran's PTSD with 
particular attention paid to specific 
criteria set forth in VA's schedule for 
rating psychiatric disabilities.

4.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 
3.655 (2009).  In the event that the 
Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  Following such development, the 
AMC/RO should review and readjudicate the 
claim.  See 38 C.F.R. § 4.2.  If any such 
action does not resolve the claim, the 
AMC/RO shall issue the Veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


